Citation Nr: 1138848	
Decision Date: 10/19/11    Archive Date: 10/25/11

DOCKET NO.  09-15 308	)	DATE
	)
	)


On appeal from the 
Department of Veterans Affairs Regional Office in St. Paul, Minnesota



THE ISSUE

Entitlement to independent living services in accordance with 38 C.F.R. § 21.76.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States




INTRODUCTION

The Veteran served on active duty from January 1965 to March 1968.

This matter comes before the Board of Veterans' Appeals (Board) following a September 2008 denial by the Department of Veterans Affairs (VA) St. Paul, Minnesota Regional Office (RO).  

A September 2011 hearing was scheduled before a member of the Board; however, on the day the hearing was to be conducted, the Veteran withdrew his request for a hearing.


FINDING OF FACT

On September 19, 2011, prior to the promulgation of any decision by the Board, the Board received notification from the Veteran, through his representative, that he desired to withdraw his appeal.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant or his authorized representative have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant, through his authorized representative, has withdrawn this appeal and, hence, there remain no allegations  of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


